MILLIKEN, Judge.
Appellant filed a post conviction motion under RCr 11.42 contending that his con*68viction for obtaining money under false pretenses and issuing cold checks should be vacated on three grounds: (1) That the court was without jurisdiction, (2) that he did not have effective counsel, and (3) that he was forced to plead guilty.
The record shows that the trial court definitely had jurisdiction and that adequate counsel was appointed for him. The trial court did not grant a hearing on the post conviction motion because it found that there was no material issue of fact that could not be determined from the face of the record.
The judgment is affirmed.